NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 19 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

BRUCE PATRICK HANEY,                            No. 17-17461

                Plaintiff-Appellant,            D.C. No. 1:16-cv-00310-AWI-SKO

 v.
                                                MEMORANDUM*
S. HTAY, Dr.; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Anthony W. Ishii, District Judge, Presiding

                            Submitted April 11, 2018**

Before:      SILVERMAN, PAEZ, and OWENS, Circuit Judges.

      Bruce Patrick Haney, a California state prisoner, appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo. Hamilton v. Brown, 630 F.3d 889, 892 (9th Cir.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2011) (dismissal under 28 U.S.C. § 1915A); Barren v. Harrington, 152 F.3d 1193,

1194 (9th Cir. 1998) (order) (dismissal under 28 U.S.C. § 1915(e)(2)(B)(ii)). We

may affirm on any basis supported by the record. Lopez v. Smith, 203 F.3d 1122,

1126 (9th Cir. 2000). We affirm.

      Dismissal of Haney’s action was proper because Haney failed to allege facts

sufficient to show that defendants knew of and disregarded an excessive risk of

harm to his health. See Toguchi v. Chung, 391 F.3d 1051, 1057-60 (9th Cir. 2004)

(a prison official is deliberately indifferent only if he or she knows of and

disregards an excessive risk to inmate health; a difference of opinion concerning

the course of treatment, medical malpractice, and negligence in diagnosing or

treating a medical condition do not amount to deliberate indifference).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      We reject as unsupported by the record Haney’s contention that the district

court failed to consider the exhibits attached to the complaint.

      AFFIRMED.




                                           2                                    17-17461